Citation Nr: 1737193	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 2004, for the grant of service connection for an anxiety disorder, not otherwise specified, claimed as posttraumatic stress disorder (PTSD); depressive disorder recurrent without psychotic features (herein referred to as anxiety disorder).

2.  Entitlement to an initial rating higher than 50 percent prior to September 21, 2013, and in excess of 70 percent thereafter for an anxiety disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 21, 2015.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In the June 2011 decision, the RO granted service connection for anxiety disorder and assigned a 50 percent disability rating, effective February 27, 2004.  The Veteran timely filed a notice of disagreement (NOD) with the assigned disability rating and the effective date.  In the November 2012 decision, the RO denied entitlement to a TDIU.

In a March 2016 rating decision, the RO increased the assigned rating for an anxiety disorder to 70 percent, effective September 21, 2013, and granted entitlement to a TDIU, effective September 21, 2015.  In August 2016, the Veteran filed a NOD as to the assigned increased rating and the effective dates for the anxiety disorder and TDIU; thus, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  

The Board notes that although the Veteran has filed a formal TDIU during the pendency of the appeal, a TDIU claim has also been raised by the record as part of his claim for a higher initial rating for an anxiety disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



FINDINGS OF FACT

1.  In a February 1972 rating decision, the RO denied the Veteran's claim for an acquired psychiatric disability, claimed as a nervous condition.  The Veteran did not appeal that decision within one year of its issuance and new and material evidence was not received within that year.

2.  On February 27, 2004, the Veteran's claim for service connection for PTSD was received.  

2.  In a June 2011 rating decision, the RO granted entitlement to service connection for an anxiety disorder, effective February 27, 2004. 

3.  There is no evidence of any unadjudicated formal or informal claim of service connection any acquired psychiatric disability subsequent to the February 1972 decision and prior to February 27, 2004.

4.  Throughout the appeal period, the evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's anxiety disorder have more nearly approximated occupational and social impairment, with deficiencies in most areas, but they have not more nearly approximated total occupational and social impairment.

5.  The Veteran is service connected for an anxiety disorder (now rated 70 percent disabling).

6.  Prior to September 21, 2015, the evidence is at least evenly balanced as to whether the Veteran's service-connected disability precludes him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 27, 2004, for the award of service connection for an anxiety disorder are not met.  38 U.S.C.A. §§ 5110(a), 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104 (2016), 3.155 (in effect prior to March 24, 2015), 3.156, 3.400, 20.302, 20.1103 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for an anxiety disorder, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9413 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU prior to September 21, 2015, are met.  38 U.S.C.A. § 1155, 510; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

As to the TDIU claim prior to September 21, 2015, the Board is granting the benefits sought on appeal in full, therefore, discussion of the VCAA as to that issue is not necessary. 

With respect to the appeal for an earlier effective date for the award of service connection and a higher initial rating for an anxiety disorder, the appeal arises from the Veteran's disagreement with the effective date and initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

In any event, letters dated in May 2004 and March 2006 advised the Veteran of the evidence necessary to substantiate his claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.

Importantly, where, as here, service connection has been granted and the initial rating and effective date has been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify has been met in this case.

VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claims.  

The Board notes that during the April 2011 VA examination, the Veteran reported that he received treatment from a private general physician prior to 2007.  Moreover, during the pendency of the appeal the Veteran has been provided the opportunity to request and identify private treatment records and submit authorization forms to enable VA to obtain records.  See, e.g., VCAA letter dated May 2004.  However, the Veteran has not done so.  Although, the Veteran mentioned the name of a physician during a VA examination, the Board finds that the Veteran did not provide sufficient information to obtain any records form that physician.  Moreover, the Veteran did not submit an authorization form to obtain any records.  In fact, in a March 2006 VCAA notice response form, the Veteran indicated that he had no other information or evidence to give to VA to substantiate his claim.  In this regard, VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As such, the Board finds that VA fulfilled its duty to assist. 

In April 2011, October 2012, and February 2016 the Veteran was afforded a VA examinations to determine the severity of his service-connected anxiety disorder.  The Board notes that in October 2016, the Veteran's attorney argued that the February 2016 examination should be afforded minimal weight, as the February 2016 examination report was at odds with the Veteran's VA psychiatric treatment records.  The Veteran's attorney explained that the Fabray 2016 examiner did not provide an adequate description of the Veteran's disability picture.  As indicated in the discussion below, despite the Veteran's attorney's contentions regarding the February 2016 examination report, this examination report was based on consideration of the Veteran's prior medical history, documented his current complaints, and described his disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, the Board finds that the February 2016 examination report is adequate for evaluation purposes.   

The Board will therefore proceed to the merits of the claims.


A.  Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the former legal authority, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155  (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date for the award of service connection for an anxiety disorder is February 27, 2004, the date that the Veteran's application to reopen the claim of service connection for an anxiety disorder, claimed as PTSD, was received.  
Historically, the RO initially denied the Veteran's claim of service connection for a nervous condition in February 1972.  The February 1972 rating decision denied service connection on the basis that his nervous condition was "not shown by the evidence of record." 

In March 1972, the Veteran was notified of the RO's February 1972 decision.  He did not appeal that decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the February 1972 decision became final.  See 38 U.S.C.A. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

On February 27, 2004, the Veteran's claim for service connection for PTSD was received by the RO.  The Board notes that the Veteran's February 27, 2004, claim was treated by the RO as a new claim rather than as an application to reopen.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  On the other hand, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Thus, the question arises as to whether the February 2004 claim should have been treated as an application to reopen or a new claim.  The Board need not resolve this question, because, for the reasons discussed below, the appropriate effective date for the grant of service connection for anxiety disorder would be the same date whether the current claim is considered a new claim or an application to reopen.  Compare 38 C.F.R. § 3.400(b)(2)(i); 38 C.F.R. § 3.400(q)(2),(r) (effective date of claim for disability compensation, new and material evidence received after final disallowance, and reopened claims is date of claim or date entitlement arose, whichever is later); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) ("[A]bsent a showing of CUE, [a veteran] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").

A July 2004 rating decision denied entitlement to service connection for PTSD.  In September 2005, a statement of the case (SOC) was issued and the Veteran submitted a VA form 9 in October 2005.  In October 2008, the Board denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran appealed that decision to Court, and in a July 2009 Joint Motion for Remand, the parties vacated the Board's October 2008 decision and remanded it to the Board.  In November 2009, the Board remanded the claim to the AOJ for further development.  Subsequently in a June 2011 rating decision, the RO granted service connection for an anxiety disorder, from which the current appeal originates.

The Board notes that following the Veteran's February 27, 2004, application to reopen his claim for an anxiety disorder, claimed as PTSD, the Veteran asserted that he saw a soldier from his unit, whom he named, die during an attack on an ammunition storage facility.  And as proof of this, the Veteran submitted a copy of a service personnel record indicating there was a soldier with that name in his unit. 

The RO submitted this information to the U. S. Army and Joint Service Records Research Center (JSRRC), known at the time as the U. S. Armed Services Center for Unit Records Research (CURR), to verify the event.  A November 2006 response returned negative; the JSRRC indicated that a soldier with that name was indeed killed in Cambodia in May 1970, while in the 2nd Battalion of the 47th Infantry, but that he was in a different unit than the Veteran, who instead served in the 611th Ordinance Company. 

In March 2010, the Veteran submitted internet searches from the National Archives and Records Administration, relating to veterans who died during the Vietnam war; a veteran's military identification card; and a May 2006 letter from the National Archives and Records Administration that states that a search of a database shows that no one died during the period that the Veteran requested.

To this end, the Veteran asserts that above listed documents are service records that were not associated with the claims file at the time of the February 1972 denial.   See Veteran's NOD dated January 2012.

Pursuant to 38 C.F.R. § 3.156 (c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156 (a).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease. 38 C.F.R. § 3.156 (c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source. 38 C.F.R. § 3.156 (c)(2).  An award made based all or in part on the records identified by 38  C.F.R. § 3.156 (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156 (c)(3).

Importantly, the newly-associated documents listed above are not official service department records.  The documents listed above were mainly negative responses from JSRRC and internet searches from the National Archives and Records Administration, which are not official service department records.  Furthermore, such documents are not relevant to the claim.  The June 2011 rating decision indicates that the Veteran's service connection claim for an anxiety disorder was granted based on an April 2011 positive opinion that found that the Veteran's anxiety disorder was related to his combat military service.  The Veteran's combat military service was established based on his DD 214 Form that confirmed that he engaged in a combat environment.  The Veteran's DD 214 Form was associated with the record at the time of the February 1972 denial.  

Accordingly, reconsideration of the Veteran's claim on a de novo basis under 38 C.F.R. § 3.156 (c) was not required based upon the additionally-received documents and the provisions of 38 C.F.R. § 3.156 (c) are not for application in this case and cannot serve as the basis for the grant of an earlier effective date.  the Board notes that the claim in this case was filed after the amendments to § 3.156(c) that became effective on October 6, 2006, and the amended version of the regulation therefore applies.  See 71 Fed. Reg. 52,455 (Sept. 6, 2006).

The Board also notes that there are medical records dated prior to February 27, 2004.  These records include VA treatment records dated in 2003.  These treatment records show that the Veteran sought treatment for psychiatric symptoms, such as irritability, difficulty concentrating, and sleep impairment.  VA treatment records also show a diagnosis of PTSD.

The Board notes that the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. §§ 3.151(a), 3.155(a) (2016); Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  An exception to this rule is 38 C.F.R. § 3.157(b)(1), which provides that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  However, 38 C.F.R. § 3.157(b)(1) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013) (§ 3.157(b)(1) requires that a report of examination or hospitalization indicate that the veteran's service-connected disability worsened since the time it was last evaluated because, "[w]ithout such a requirement, every medical record generated by the Veterans Health Administration and received by VA that could possibly be construed as a report of examination would trigger the provisions of § 3.157(b)(1)," creating an unnecessary and unwarranted adjudicative burden on VA).  This regulation is therefore not for application in connection with the instant claim.
For the foregoing reasons, there is no evidence of any unadjudicated formal application to reopen the claim of service connection for a physiatric disability subsequent to the February 1972 rating decision and prior to February 27, 2004, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, February 27, 2004, is the earliest possible effective date for the grant of service connection for anxiety disorder, whether or not the February 27, 2004 application is considered an application to reopen or a new claim.  Therefore, the Board finds that there is no basis upon which to justify granting an effective date earlier than February 27, 2004, and the appeal for an earlier effective date for the award of service connection for an anxiety disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Higher Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran asserts that he is entitled to a higher rating for his anxiety disorder.

The Veteran's anxiety disorder is rated 50 percent disabling prior to September 21, 2013, and 70 percent thereafter under DC 9413, which is rated under General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130.

Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is defined as: "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is defined as: "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  This case was certified to the Board after August 4, 2014, date on which regulations replacing DSM-IV with DSM-5 are effective.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).   

Turning to the evidence of record, VA treatment records dated from April 2003 to June 2005 include GAF scores of 55; the Veteran's reports of chronic sleep impairment, difficulty concentrating, anxiety, depression, social isolation, and irritability.  Specifically, the evidence shows that in September 2004, the Veteran denied suicidal ideation.  The September 2004 VA treatment provider found that the Veteran had poor judgment and insight.  His thought process was coherent and logical.  Furthermore, VA social work notes dated in January 2005, February 2005, and April 2005 reflect that the Veteran participated in a group therapy session. 

In April 2011, the Veteran was afforded a VA examination.  The Veteran reported daily frequent anxiety; chronic sleep impairment; outburst of anger; hypervigilance; poor concentration; daily irritability; and social isolation.  He denied suicidal ideation and hallucinations.  He stated that he is divorced from his first wife and that he has two adult sons from his first marriage.  Although the Veteran denied a history of violence, he stated that during his first marriage, about 12 years ago, he was verbally abusive to his wife and children.  He explained that he had a difficult relationship with his first wife.  Currently he is married to his second wife since 1996.  He stated that he has a good relationship with his wife and his grandmother.  He stated that he has a Bachelor's degree in education and worked as a school teacher until 2001.  

The April 2011 examiner found that the Veteran arrived to the examination clean and appropriately dressed.  He is able to maintain a minimum personal hygiene.  The examiner found that the Veteran has no problems with activities of daily living. The examiner indicated that the Veteran has poor concentration and attention.  His attitude was irritable.  He was oriented to time and place.  The examiner found that the Veteran ad pressured speech; his judgment and insight were normal.  There was no evidence of inappropriate behavior or obsessive ritualistic behavior.  His impulse control was fair.  The examiner found that the Veteran's remote memory was normal, recent memory mildly impaired, and immediate memory moderately impaired.  The examiner diagnosed anxiety disorder not specified and assigned a GAF score of 60.

An April 2012 VA treatment provider noted that the Veteran had poor impulse control. 

In an October 2012 examination report, the Veteran described the same family, education, work background, and symptoms of his anxiety disorder as reported during the April 2011 examination.  In addition to the symptoms that the Veteran previously reported, he indicated that his relationship with his wife and two adult sons are strained due to his irritability and other anxiety disorder symptoms.  He experiences disturbances of motivation and mood.  He denied suicidal ideation and hallucinations. 

The October 2012 examiner found that the Veteran has poor family and interpersonal relations.  The examiner indicated that the Veteran was alert, coherent, relevant, and logical.  His judgment and insight were fair.  There was no evidence of thought disorder.  He is hypervigilant with increased startle response, as he frequently remanences of his military service trauma.  The examiner opined that the Veteran exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner found that the Veteran's service-connected anxiety disorder does not render him completely disabled or unable to obtain gainful employment.  The examiner explained that the Veteran's background in education would assist him to obtain employment in that area of expertise.  The examiner also noted that the Veteran appeared to have exaggerated his anxiety disorder symptoms during the examination.  The examiner assigned a GAF score 70.

VA treatment records dated from January 2013 to December 2014 include the Veteran's reports of anxiety, poor concertation, social isolation, memory problems.  The Veteran also indicated that his depressive symptoms interfere with his routine and interaction with others.  He denied suicidal ideation and hallucinations.  Specifically June 2013 and December 2013 VA treatment providers found that the Veteran was alert; his grooming was appropriate; his thought process was normal and coherent; and judgment was fair.  VA treatment providers found that the Veteran had impaired recent and remote memory.  See, e.g., VA treatment records dated June 2013 and August 2013.  A September 2013 VA treatment provider found that the Veteran has occasional memory lapses.  

In a March 2014 VA administrative note, the VA psychiatrist stated that the Veteran is an active patient in a PTSD clinic and that he is not a danger to himself or others. 

In a September 2015 PTSD disability benefits questionnaire (DBQ), the Veteran reported chronic sleep impairment; irritability or outburst of anger; depressed mood; anxiety; mild memory loss, such as forgetting names, directions, or recent events; impairment of short term and long term memory, such as retention of only highly learned material, while forgetting to complete tasks; impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty concentrating; impaired impulse control; and difficulty adapting to stressful circumstances.  He indicated that he experiences some of the above symptoms more than once a month.  He stated that he has difficulty interacting with others.  He explained that his relationships with others are stressful, as he is demanding, anxious, and worrisome. He stated that he has a Bachelor's degree and one year of master's degree courses.  He is a retired school teacher.  

The September 2015 examiner found that the symptoms above cause social and occupational impairment, to include in other areas of functioning.  The examiner indicated that the Veteran has been emotionally impacted by his traumatic military experience, which has interferes with his routine and interaction with others.  The examiner diagnosed PTSD, generalized anxiety disorder, depressive recurrent without psychotic features, and military sexual trauma.  The examiner was able to differentiate what symptoms were attributable to each diagnosis.  The examiner listed what symptoms were related to each diagnosis.  The examiner assigned a GAF score of 45.  The examiner opined that the Veteran is " unemployable and his condition has been permanent" and that his occupational and social impairment is between deficiencies in most areas, such as work, school, family relations, judgment, thinking, and or mood; and total and occupational impairment.   

In February 2016, the Veteran was afforded an examination.  The Veteran reported 
That he is still married to his second wife.  He stated that he has raised his stepdaughter and his two children from his first marriage.  He indicated that he was employed as a history and social studies teacher for 24 years and has been unemployed since 2001.  The examiner found that there was no evidence of behavioral disturbances; he behaved appropriately during the examination.  He arrived to the examination casually dressed.  He was competent, cooperative, fully oriented, alert, and in full contact with reality.  There was no evidence of delusions.  His intellectual functioning was preserved.  The examiner noted that the Veteran quit working in 2001 because of his age and duration of work, not because of his anxiety disorder.  The examiner diagnosed unspecified anxiety disorder.  The examiner opined that the Veteran's anxiety disorder is not "severe enough" to interfere with his marital status, parenting relationship, daily activities, family responsibilities, financial debts, social environment, and social functioning.  The examiner opined that the Veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

VA treatment records dated in January 2015; July 2015, August 2015, October 2015, November 2015 January 2016, February 2016, include the Veteran's reports of anxiety, social isolation, sleep impairment, hypervigilance, irritability, depression; and GAF scores of 45 and 50.  He has consistently denied suicidal or homicidal ideas.

The evidence shows that in addition to the service-connected anxiety disorder, the Veteran has been diagnosed with other psychiatric disabilities, to include, PTSD, generalized anxiety disorder, depressive recurrent without psychotic features, and military sexual trauma.  The Board points out that the September 2015 examiner listed what symptoms were attributable to each diagnosis.  However, other examiners and VA treatment providers have not indicated that the Veteran's psychiatric symptoms were attributable to any certain diagnosis.  Therefore, the Board will resolve any doubt in favor of the Veteran and attribute all of his psychiatric symptoms to his service-connected anxiety disorder for the purposes of assessing the severity of that disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  

The above evidence reflects that throughout the appeal period, the Veteran's symptoms have manifested as irritability; outburst of anger; chronic sleep impairment; disturbances of motivation and mood; impaired recent and remote memory; difficulty concentrating; anxiety; depression; and social isolation.  VA treatment providers have found that the Veteran has poor judgment and insight.  See VA treatment record dated in September 2004.  The April 2011 examiner found that the Veteran had pressured speech.  The October 2012 examiner indicated that the Veteran has poor family and interpersonal relations.  An April 2012 VA treatment provider noted that the Veteran had poor impulse control.  Furthermore, the Veteran indicated that his relationship with his wife and two sons are strained due to his irritability and other anxiety disorder symptoms.  Notably, the Veteran has described difficulty adapting to stressful circumstances.

Having considered these factors together and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's anxiety disorder symptoms are of such frequency, duration, and severity so as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, warranting an initial 70 percent rating throughout the appeal period.  See Vazquez-Claudio, 713 F.3d at 117.  Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (the language of the general rating formula indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).

To this end, although the September 2015 examiner indicated that the Veteran was unemployable due to his anxiety disorder, for the following reasons, the Board finds that the Veteran's symptoms have not more nearly approximate total occupational and social impairment.  Throughout the appeal period, the Veteran consistently denied delusions or hallucinations.  There was no evidence of grossly inappropriate behavior.  Notably, VA examiners found that the Veteran's behavior was normal.  See, e.g., VA examination report dated April 2011.  VA examiners and VA treatment providers found that the Veteran was oriented to time and place, and that he arrived to the examination or VA treatment visits casually dressed and appropriately groomed.  See, e.g., VA examination reports dated April 2011, October 2012 and VA treatment record dated June 2013.  Moreover, he had maintained good relationships with his second wife, grandmother, and his children.  Also, he has been an active patient in PTSD group therapy session.  See, e.g, VA treatment records dated in February 2005 and March 2014. 

During the appeal period, VA treatment providers found that the Veteran has poor judgment.  To this end, there is no evidence that the Veteran exhibited gross impairment in thought processes or communication as contemplated in the 100 percent criteria.  For example, the April 2011 and October 2012 examiners found that the Veteran's judgment and insight were normal.  Notably, the October 2012 examiner found that here was no evidence of thought disorder.  The June 2013 and December 2013 VA treatment providers indicated that the Veteran's thought process was normal and coherent; and his judgment was fair.  The private psychologist in March 2014 specifically found that the Veteran's thought content was appropriate.

Additionally, the Veteran reported memory loss, such as forgetting names, directions or recent events and impairment of short term and long term memory, such as retention of only highly learned material, while forgetting to complete tasks.  See DBQ dated in September 2014.  However there is no evidence that his symptoms of his memory loss were of the frequency, severity, or duration as to the level of memory loss for names of close relatives, own occupation or name as is indicative of a 100 percent disability rating.

Finally, the Veteran reported that during his first marriage around 1996, he was verbally abusive to his first wife and sons.  First, the Board first notes that the time period that the Veteran reports that he was verbally abusive is prior to the time period on appeal, as the incident that the Veteran reported was around 1996, and the time period on appeal is from 2004 to the present.  Second, during the time period on appeal, although the Veteran has stated that he has outburst of anger, there is no evidence that his symptoms reflected that he was a persistent danger of hurting others.  Significantly, in March 2014, a VA psychiatrist specifically indicated that that the Veteran is not a danger to himself or others.

In sum, the evidence does not reflect that the symptoms or overall impairment caused by the Veteran's service connected anxiety disorder more nearly approximated the total occupational and social impairment required for a 100 percent rating.

As the preponderance of the evidence is against an initial rating higher than 70 percent for anxiety disorder, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).

The Board finds that the Veteran's anxiety disorder does not warrant referral for extraschedular consideration.  Specifically, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's anxiety disorder causes marked interference with employment for purposes of an extraschedular rating.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, as will be discussed below, entitlement to a TDIU prior to September 21, 2015, has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  

IV.  TDIU

The Veteran claims that he is no longer employed due to his service-connected anxiety disorder.  See Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) dated September 2012. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran is service-connected for an anxiety disorder, now rated 70 percent disabling.  The Veteran's service-connected anxiety disorder meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16 (a).

The Veteran's educational and occupational experience is limited to academia.  He possesses a bachelor's in education and competed one year of master's courses.  He worked as a teacher until May 2001, since which time he has been unemployed.

Importantly, the Veteran's service-connected anxiety disorder severely impairs his ability to perform work consistent with his education and occupational experience.  In this regard, his service-connected anxiety disorder causes deficiencies in most areas, due to symptoms such as social interaction, depression, anxiety, angry outbursts, and irritability.  These symptoms directly impair his ability to maintain employment as a teacher, which is his only profession.  Indeed, an educational setting, such as a teacher, requires social interaction with others, the ability to comminute with others, and appropriate thought process and speech-skills which the Veteran's anxiety disorder directly impairs.  Moreover, such symptomatology limits the Veteran's ability to maintain nearly any employment involving personal interactions.  After resolving any doubt in the Veteran's favor, the Board finds that his service-connected anxiety disorder precludes him from obtaining and maintaining substantially gainful impairment consistent with his educational and occupational work experience.  Thus, the Board concludes that TDIU prior to September 21, 2015, is warranted.

For the above reasons, the evidence reflects that the functional limitations caused by the Veteran's service-connected anxiety disorder preclude gainful employment.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner," and "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Accordingly, entitlement to a TDIU prior to September 21, 2015, is warranted.


ORDER

Entitlement to an effective date earlier than February 27, 2004, for the grant of service connection for an anxiety disorder, is denied. 

Entitlement to a 70 percent initial rating, but no higher, for an anxiety disorder, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a TDIU prior to September 21, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


